Citation Nr: 1525816	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Brian Held, Alpha Disability Advocates


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the matter was subsequently transferred to the RO in Hartford, Connecticut.  

The Veteran's claim was previously reopened and remanded by the Board in December 2013.  As discussed below, the Board finds that there has been substantial compliance with prior remand directives, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with schizotypal personality disorder.  

2.  An acquired psychiatric disorder, to include depression and anxiety, has not been competently diagnosed or otherwise etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.127 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claim by way of a September 2011 letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  

Following the December 2013 Board remand, VA conducted additional development to obtain outstanding VA and private medical treatment records.  Additionally, the Veteran was afforded a VA examination in January 2014 and an addendum opinion was obtained in April 2014.  The examination and resulting opinions are adequate to decide the Veteran's claim because they were based on a thorough examination, appropriate diagnostic tests, and reviews of the Veteran's relevant medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Given the above development, despite the Veteran's representative's November 2014 and December 2014 statements which assert that the December 2013 Board remand directives were not complied with, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Acquired Psychiatric Disorder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c); 4.127 (2014).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he has an acquired psychiatric disorder which is a result of his active service.  

Service treatment records document that the Veteran's October 1965 enlistment examination was negative for a psychiatric condition.  In March 1967, following a mental health consult, he was diagnosed with a chronic, mild emotionally unstable personality, passive-dependent type, manifested by continuous thoughts about deceased parents, homesickness, and occasional feelings of anxiety.  This was confirmed at an April 1967 medical board evaluation and an August 1968 psychiatric evaluation.  His September 1968 separation examination also documents an abnormal psychiatric evaluation and references his diagnosis of a passive-dependent personality with a character and behavior disorder.  

Private treatment records include a statement by a private physician who saw the Veteran once in late 1968 for anxiety reaction and records of private hospitalization from April 1979 to August of 1979, when the Veteran was diagnosed with anxiety neurosis and reported that he had always been a nervous person.  The Veteran was subsequently hospitalized in May 2011 and given a secondary diagnosis of depression.  Thereafter, he continued to report symptoms of depression and anxiety.  

VA treatment notes document that the Veteran was diagnosed with depression, not otherwise specified (NOS), and that anxiety, NOS, was ruled out in December 2011.  A February 2010 letter from a private primary care provider reports that the Veteran was under his care for reactive depression, and a November 2011 letter from a VA psychiatrist, documents a diagnosis of depressive disorder, NOS.  In a June 2012 VA treatment note, the Veteran blamed the military for his mental health problems and felt sad when he thought about his breakdown that occurred while he was in the military.  In February 2013, the Veteran requested that his VA physician write a letter relating his mental health symptoms to his military service; however, the attending psychiatrist declined to do so.  Most recently, a June 2014 letter from the Veteran's treating VA psychiatrist reported that the Veteran was a current patient since March 2014 and that he had been receiving regular mental health treatment since November 2011.  Moreover, the psychiatrist noted that the Veteran was currently stable and was treated with medication for symptoms of anxiety and depression.  

Lay evidence of record includes a friend's statement detailing how the Veteran changed in January 1969; a statement from a pastor that he had seen the Veteran several times for depression; and a statement from the Veteran's wife that he began acting differently and having memory loss in the spring of 1971.  In December 2011, the Veteran reported that he suffers from daily depression, which did not start until he was in the military, and that he was discharged from the military due to his depression.  

Upon VA examination in January 2014, the VA examiner diagnosed the Veteran with schizotypal personality disorder.  Following the examination, which included a thorough psychiatric evaluation and a review of the claims file, the examiner found that the current diagnosis described the same symptoms which manifested in service and was diagnosed at that time as emotionally unstable personality, passive-dependent type.  The examiner further noted that any mention of mild depressive or anxiety symptoms in service were likely part of his personality disorder rather than separate and discrete mood or anxiety disorders.  He also noted that post-service treatment records suggesting treatment for depression do not clearly identify actual symptoms which would support a diagnosis of an actual clinical mood or anxiety disorder; moreover, his symptom reports were inconsistent and vague.  

The examiner found that even though personality disorders represent lifelong patterns, there was no evidence to establish that a psychiatric condition clearly and unmistakably existed prior to active service.  The examiner ultimately concluded that the Veteran's current psychiatric condition, schizotypal personality disorder, was not considered a disability for which service connection is warranted, and in any event, it was not caused by or related to his active service.  

An addendum opinion by the VA examiner rendered in March 2014 notes that a review of additional treatment records revealed ongoing reports of depression and anxiety; however, there were no additional symptoms or impairment specifically associated with depression or anxiety; therefore, the examiner reiterated that the most appropriate diagnosis was schizotypal personality disorder which manifested in military service.  

The Board acknowledges the Veteran's assertions that he has an acquired psychiatric disorder due to his active service.  While he is competent to testify as to his perceived symptoms, see Layno, 6 Vet. App. 465, he is not competent to render a nexus opinion which links a complex psychiatric condition to active service, as this requires specialized medical expertise.  See Jandreau v, 492 F.3d at 1377.  Moreover, as noted by the January 2014 VA examiner, the Veteran's statements regarding his symptoms were inconsistent and vague.  He was also described as a "poor historian."  Therefore, the Veteran's statements are afforded less probative value.  

The most probative evidence of record, the January 2014 VA examination report and March 2014 addendum opinion, shows that the Veteran is diagnosed with schizotypal personality disorder.  However, the Board again notes that a personality disorder is not a disability for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c); 4.127.  Moreover, the examiner found that, while the Veteran's personality disorder first manifested during active service, it was not caused by or related to his active service.  Significantly, there is no other competent evidence of record which relates an acquired psychiatric disorder, including depression or anxiety, to the Veteran's active service.  

Given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


